NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit


                                       2009-3088

                                NICHOLAS TROBOVIC,

                                                 Petitioner,

                                            v.

                      GENERAL SERVICES ADMINISTRATION,

                                                 Respondent.

  Petition for review of the Merit Systems Protection Board in consolidated case nos.
 NY0353080118-1-1, NY0353080130-1-1, NY0752080012-1-2, and PH3443080242-1-1.

                                      ON MOTION

Before MICHEL, Chief Judge, LOURIE and BRYSON, Circuit Judges.

PER CURIAM.

                                       ORDER
      The General Services Administration moves to summarily affirm the September

19, 2008 decision of the Merit Systems Protection Board dismissing Nicholas Trobovic's

appeals for lack of jurisdiction. Trobovic has not responded. Trobovic moves to reform

the official caption to designate the Merit Systems Protection Board the respondent.

GSA opposes.

       In Trobovic I, Trobovic filed five appeals which the Board consolidated into one

case. Trobovic alleged constructive suspension and failure to restore. Trobovic and

GSA entered into a settlement agreement encompassing all the issues in the

consolidated case. Pursuant to the agreement, Trobovic agreed to withdraw with

prejudice all the pending appeals and waived the right to file any future claims involving
the same issues. Trobovic petitioned this court for review in Trobovic I and that case

was docketed as Trobovic v. General Services Admin., 2008-3229. On April 16, 2009,

this court affirmed the Board's decision in that case, determining that the Board

correctly determined that Trobovic voluntarily withdrew his appeals and agreed not to

seek reemployment with GSA.

      Trobovic filed additional appeals and sought to rescind the agreement, arguing

that the agreement was invalid. In Trobovic II the Board consolidated those related

appeals and determined that it did not have jurisdiction over certain refiled claims

because the settlement agreement was valid and that the settlement agreement barred

other claims. In this case, 2009-3088, Trobovic now petitions this court for review of the

Board's decision dismissing the recently filed appeals in Trobovic II. GSA moves to

summarily affirm the Board's decision in Trobovic II.

       Summary affirmance of a case is appropriate "when the position of one party is

so clearly correct as a matter of law that no substantial question regarding the outcome

of the appeal exists.") Joshua v. United States, 17 F.3d 378, 380 (Fed. Cir. 1994). For

the reasons that we stated in our decision in Trobovic I, we agree that no substantial

question regarding the outcome of this petition for review exists. The prior appeal

resolved Trobovic's challenge to the validity of the settlement agreement. The finding in

that litigation that the settlement agreement is valid and binding on Trobovic has

become final and is binding as a matter of collateral estoppel in this appeal. Because

Trobovic's position in this appeal depends on his contention that the settlement

agreement is invalid, the collateral estoppel effect of the prior decision renders his

position in this appeal frivolous. Therefore, summary affirmance is appropriate.

       Accordingly,

       IT IS ORDERED THAT:

2009-3088                                    2
              GSA's motion for summary affirmance is granted.

              The motion to reform the official caption is denied.

       (3)    Each side shall bear its own costs.

                                                 FOR THE COURT


      JUL 0 2 2009                                /s/ Jan Horbaly
       Date                                      Jan Horbaly
                                                 Clerk
cc:    Nicholas S. Trobovic
       Joan Stentiford Swyers, Esq.

s20                                                    US. SO DRTParAt3 poft
                                                         THE FED RAL CIRCUIT


                                                          JUL 0   2 2009
                                                            JAN HORBALY
                                                               CLERK




2009-3088                                    3